This is a companion case of State of Florida ex rel. Joe W. Whitley v. Hollis Rinehart, Jr., decided this date. The informations are identical except that in the Whitley case, it is contended that relator was second high man voted for and was entitled to a four-year term on the City Commission of Coral Gables whereas in this case, relator contends that he was third high and is entitled to the two-year term on the city commission.
Both these cases grew out of the same election, the facts of which are detailed in our opinion in the Whitley case. In the latter case, Whitley led Rinehart 32 votes, not counting the absentee votes but counting both machine and absentee vote Rinehart led Whitley one vote. In the instant case, Bell led Rinehart 26 votes not counting the absentee vote, but counting both machine and the absentee vote, Rinehart led Bell 15 votes. It will therefore require a higher degree of proof as to illegal votes cast in the manner alleged to throw doubt into the result of the election as to Bell than as to Whitley.
Otherwise the law and facts are identical with those in Stateex rel. Joe W. Whitley v. Hollis Rinehart, Jr., so the *Page 657 
writ must be and is hereby dismissed with like directions as were given in the last cited case.
It is so ordered.
WHITFIELD, P. J., and BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur.